Citation Nr: 0304674	
Decision Date: 03/13/03    Archive Date: 03/24/03	

DOCKET NO.  95-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dysrhythmia with premature ventricular contractions (PVC's).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1993 to September 1994.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1999, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, confirmed and 
continued the 10 percent rating for the veteran's 
service-connected dysrhythmia with PVC's.  Thereafter, the 
case was returned to the Board for further appellate action.  


FINDING OF FACT

The veteran's service-connected dysrhythmia with PVC's, is 
manifested primarily by occasional PVC's; shortness of 
breath; lightheadedness; palpitations producing heaviness 
with radiation into the left arm; non-sustained dysrhythmia; 
and mild precordial tenderness consistent with 
costachondralgia.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected dysrhythmia with PVC's have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, 
Diagnostic Code (DC) 7013 (in effect prior to January 12, 
1998) and DC's 7010, 7011 (effective January 12, 1998) 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 
2001, the VA published final rules implementing the VCAA.  66 
Fed. Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.156).  

By virtue of information sent to the veteran in the Board's 
remand of February 1999; the Statement of the Case; the 
Supplemental Statements of the Case; and a May 2001 notice of 
the enactment of the VCAA, the veteran and her representative 
were notified of evidence necessary to substantiate the claim 
of entitlement to an increased rating for the service 
connected dysrhythmia and PVC's.  Those documents informed 
the veteran of what evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example in April 
1996, the RO requested records from the VA Medical Center 
(MC) in Altoona, Pennsylvania, which reflected the veteran's 
treatment from August 1995 to the present.  In April 1998, RO 
requested the veteran's records from the Altoona VAMC, 
reflecting the veteran's treatment from February 1998 to 
present.

Relevant evidence received by the RO in association with the 
veteran's claim consists of the veteran's service medical 
records; records from the Altoona VAMC, reflecting the 
veteran's treatment from August 1995 to May 96 and in July 
2000; the transcript of the veteran's hearing held at the RO 
in March 1996 before a local hearing officer; and the reports 
of examinations performed by the VA in January 1998, April 
1999, May 2000, and February 2002.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of her 
claim.  In this regard, it should be noted that the veteran 
has not identified any outstanding evidence (which has not 
been sought by the VA) which could be used to support the 
issue of entitlement to an increased rating for dysrhythmia 
with PVC's.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  The Facts

During service in June 1994, the veteran was examined in 
conjunction with medical evaluation board proceedings.  Her 
chief complaints were chest pain, an irregular heartbeat, and 
palpitations.  It was noted that in October 1993, during 
cycle ergometry that her heart rate had not increased on the 
machinery as predicted.  During a stress test in November 
1993, she had reportedly demonstrated frequent dysrhythmias.  
She had had ventricular bigeminy with a minimal amount of 
exercise, despite having a normal baseline at rest.  Her 
recovery had been completely uneventful.  Her dysrhythmias 
had been asymptomatic at that time, and there had been no 
couplets or runs, just frequent bigeminy.  Subsequent testing 
with a Holter monitor had revealed two to three PVC's per 
minute, unifocal, with 53 couplets throughout the day.  The 
longest run of all had been a salvo of three beats.  She had 
reportedly had one episode with some abberancy at about 175 
beats per minute.  Within a few days of the stress test and 
the Holter monitor, the veteran had reported some sharp pains 
in her chest with her PVC's.  Thereafter, the veteran had 
gone to the emergency room a couple of times with chest pain.  
On the monitor in the emergency room, it had been noted that 
her sinus rhythm was normal.  She had reportedly had some 
anxiety and concern related to her condition.  
During further medical evaluation board proceedings, it was 
noted that in January 1994, the veteran had been seen for 
chest pain, as well as pain in both arms, nausea, and dry 
heaves.  Stabbing pains and a tingling had been noted in her 
left arm; and she had reportedly had such symptoms with any 
type of exertion.  In consultation with another cardiologist, 
it was felt that it would be reasonable to start the veteran 
on a low dose beta-blocker.  During a February 1994 
cardiology consultation, it had been noted that the veteran 
had significant ventricular ectopy with no evidence of 
structural abnormalities.  Her prognosis had reportedly been 
very good; however, she had had significant symptoms with 
PVC's at that point.  She had been placed on medication and 
had been permitted to resume exercising safely.  An 
echocardiogram had been read as completely normal, as had a 
chest X-ray and EKG.  On medication, she had reported some 
lightheaded episodes but noted that her chest pain had 
decreased by the end of March.  At that point, her medication 
had been increased, and it was noted that her pain had 
started to increase in severity.  She had also reported 
significant muscle soreness with the medication.  In addition 
to her chest pain, the veteran had appeared to have 
significant stress.  

During the examination, performed in conjunction with the 
medical board proceedings, the veteran was in no acute 
distress.  Her blood pressure was 124/74, and her pulse was 
84 and regular.  There were no murmurs, rubs, or gallops.  
And echocardiogram was normal, as were her laboratory tests.  
Consultation with a cardiologist revealed that the veteran 
had non-life threatening, non-concerning ventricular 
dysrhythmias.  It was felt that they should be easily 
controlled with medication.  It was noted that she had no 
organic heart disease.

Following the medical board examination, it was noted that 
the veteran had frequent PVC's and bigeminy with exercise 
which had become symptomatic and worsened with stress.  She 
was reportedly fairly disabled from the pain and unable to 
adequately concentrate or do the job necessary.  She also had 
gained weight, due to her concerns about exercising.  The 
examiner concluded that the veteran was probably not 
qualified for worldwide duty, due to her pain and that her 
goal was to improve with some stress management training and 
optimum medication for the extra heartbeats.  The examiner 
also concluded that the veteran was going to need long-term 
medical treatment.  

In September 1994, the veteran was discharged from the 
service due to disability.  She was given severance pay.  

On a report of Holter monitoring, performed by the VA in 
September 1995, it was noted that the veteran's resting 
electrocardiogram revealed a normal sinus rhythm, no PVC's, 
no premature atrial contractions, and no atrioventricular 
block.  There were four entries of chest pain with no 
correlating abnormalities on the simultaneously recorded 
electrocardiogram strips.  Ventricular ectopy revealed PVC's 
at more than 30 per hour during the last four hours of 
recording and more than one per minute during the three hours 
of the recording.  Long episodes of bigeminy were noted 
during those periods.  Twenty couplets were noted, some 
polymorphic and all asymptomatic.  Supraventricular activity 
was nonexistent.  There was no abnormal ST shifting and no 
impulse conduction abnormalities.  

During the veteran's hearing at the RO in March 1996, 
testimony was rendered to the effect that she had chest pain 
approximately once a day, as well as palpitations, left arm 
numbness, and tingling in her fingers.  She noted that stress 
affected the frequency of her chest pains.  She also noted 
that such pains impaired her sleep and ability to 
concentrate.  She reported that she restricted her 
activities.  For example, she stated that she would mop half 
the floor, sit down, and then resume.  She stated that she 
had had difficulty climbing stairs and that she couldn't walk 
very long.  She noted that otherwise, she would get chest 
pain, shortness of breath, and dizziness.  She noted that she 
took medication until she became pregnant and that after she 
stopped breast-feeding her child, she was to go back to the 
doctor to determine if she should resume her medication.  

In January 1998, the veteran was examined by the VA to 
determine the extent of her service-connected dysrhythmia.  
The history of her cardiovascular abnormalities was noted as 
were increasing complaints of palpitations; a faint feeling 
but no actual blackout; and skipped heartbeats.  She reported 
that her ability engage in physical activity had been 
seriously impaired.  Her chest distress had appeared to be 
present every day, and what had seemed to bother her and her 
husband the most was her significant loss of memory.  It was 
also noted that she had a decreased attention and 
concentration span.  

On examination, the veteran's pulse was 93 beats per minute, 
with occasional irregularities.  Her blood pressure was 
130/76.  The deep jugular veins were flat in the semi-
recumbent position, and her carotid pulsations were 
symmetrically decreased in volume with no detectable brutes.  
The precordium was quiet; however the action of the heart 
disclosed a substantial number of irregularities of which the 
veteran claimed she was aware.  The examiner detected no 
discernible gallop, murmur or friction rub, ejection clicks, 
or the like.  

On further examination it was noted that no laboratory 
studies were to be performed.  A Holter monitor had 
reportedly disclosed some ventricular ectopy but that during 
such events, there were no entries of any symptomatology.  
During a 24-hour recording, she reportedly complained of 
chest distress, similar to those she experienced during the 
examination; however, there were no recorded abnormalities on 
the Holter monitor for that particular period.  An 
echocardiogram was normal.  

Following the VA examination, the examiner stated that the 
veteran's arrhythmia might or might not be producing some 
symptomatology at that time.  A Holter monitor had reportedly 
disclosed ventricular ectopy that was considered benign and 
unrelated to the present symptomatology.  In an addendum, 
dated later that month, the examiner stated that the veteran 
was not seeing a physician on a regular basis and was not 
taking any prescriptions or over the counter medications.  

During an April 1999 VA examination, the veteran continued to 
complain of chest pain which radiated down her arms, 
palpitations, and shortness of breath.  She noted that such 
occurrences lasted approximately a minute and that there was 
nothing in particular which brought them on, except perhaps 
stress.  She also reported that she felt lightheaded during 
such episodes.  

It was noted that in November 1993, during service, the 
veteran had undergone exercise treadmill testing and that her 
heart rate had gotten to 90 percent of predicted.  She had 
achieved a metabolic equivalent (METS) of 9.6 which had been 
considered an adequate work load.  It was noted, that even 
before the treadmill warmed up, she had gone into bigeminy 
and had remained there throughout the entire study, including 
the recovery period.  That was reportedly an abnormal 
response to exercise.  It was noted that a subsequent Holter 
monitor revealed very frequent PVC's.  The examiner stated 
that the bigeminal rhythm could, in fact, represent an 
accessory pathway with alternating conduction down the 
accessory pathway and the normal antigrade conduction.  The 
examiner stated that it was very unclear what the rhythm 
problem actually was.  

On further examination, it was noted that the veteran was 
pregnant and that chest X-rays or other kinds of 
electrophysiological studies that it would involve 
fluoroscopy or nuclear studies could not be performed.  

On examination, the veteran's blood pressure was 140/70 and 
her heart rate was 85 to 95 beats per minute.  Her heart 
demonstrated a regular rate and rhythm with no murmurs, rubs, 
or gallops.  The relevant impression was frequent PVC's or 
adherently conducted beats in a bigeminal fashion, associated 
with chest pain and shortness of breath.  The plan was to 
obtain as many tests as were reasonable to perform on a 
pregnant woman and to see her again in two months.  The 
tracings were reviewed with an electrophysiologist who felt 
that an electrophysiology study would be useful in defining 
the mechanism of the bothersome arrhythmia.  It was noted, 
however, that that could not be done until the pregnancy had 
reached completion.  The examiner stated that the tracings 
made during her military duty were adequate to document an 
arrhythmia that was potentially life threatening and that 
every effort should be made to evaluate her after her baby 
was born.  

During a VA evaluation of her arrhythmias in May 2000, the 
veteran reported increased PVC's with exertion and that such 
contractions were accompanied by chest pain radiating to the 
midchest and left upper extremity.  Such symptoms were 
reportedly accompanied by shortness of breath, symptoms of 
dizziness, and lightheadedness.  The veteran reported that 
she had PVC's as many as 12 times a day and that they lasted 
about 30 seconds.  

On examination, the veteran's pulse was 68 beats per minute 
and regular, and her blood pressure was 132/69.  She 
demonstrated no murmur.  She was scheduled to have numerous 
tests; however, a stress Thallium study and Holter monitoring 
could not be completed because she was nursing and such 
circumstance would interfere with testing.  An 
echocardiogram, performed two months later, revealed cardiac 
arrhythmia.  The ejection fraction was normal.  

In February 2002, the veteran was again examined by the VA to 
determine the extent of her service-connected cardiovascular 
disorder.  A review of her claims folder was performed and 
showed PVC's in pairs.  It was noted that she had a random 
onset of palpitations which lasted less than one minute.  
They occasionally woke her from sleep and produced heaviness 
with radiation into the left arm.  Previous Holter monitoring 
had reportedly showed nonsustained dysrhythmia averaging 
approximately two per minute.  She reportedly had had those 
since age 21.  She continued to report occasional episodes of 
chest pain approximately once each day.  

On examination, the veteran was alert and oriented, and her 
skin was dry.  Her neck veins were flat, and her carotid 
arteries were normal.  There was mild precordial tenderness, 
consistent with costachondralgia.  There were no heaves or 
thrills, murmurs, gallops, or click.  Her pulses were intact.  
It was noted that she was not taking any medication on a 
daily basis.  Her heart rate was 89 beats per minute, and her 
blood pressure was 142/77.  At the time of the examination, 
she reported no pain.  The diagnoses were chronic uniform 
PVC's on a daily basis since age 21.  The examiner noted that 
the etiology was questionable.  There was an additional 
diagnosis of chest pain, costochondral related.  



III.  Analysis

The veteran seeks a rating in excess of 10 percent for her 
service-connected dysrhythmia with PVC's.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

At the outset of the veteran's claim, as now, the veteran's 
dysrhythmia with PVC's was rated by analogy to paroxysmal 
tachycardia.  38 C.F.R. § 4.20 (1994).  A 10 percent rating 
was warranted for infrequent attacks, while a 30 percent 
rating was warranted severe impairment, manifested by 
frequent attacks.  38 C.F.R. § 4.104, DC 7013.  

During the course of the appeal, VA issued revised 
regulations for the evaluation of diseases of the heart and 
diseases of the arteries and veins, as set forth in 38 C.F.R. 
§ 4.104, DC's 7000-7017 and 7100-7123.  Those revisions 
became effective January 12, 1998.  62 Fed. Reg. 65,207, 
65,215 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104). 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); VAOPGCPREC 11-97.  
Parenthetically, it should be noted that the RO has evaluated 
the veteran's service-connected dysrhythmia with PVC's under 
both the old and new regulations.  Thus, the Board may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

The revised regulations no longer contain a DC applicable to 
paroxysmal tachycardia.  Under the revised regulations, the 
veteran's dysrhythmia with PVC's is rated by analogy to 
sustained ventricular arrhythmias under 38 C.F.R. § 4.104, DC 
7011 or by analogy to supraventricular arrhythmias under 
38 C.F.R. § 4.104, DC 7010.  

Under DC 7011, a 10 percent rating is warranted for sustained 
ventricular arrhythmias when a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent rating is warranted a 
workload of greater than 5 METs, but not greater than 7 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2). 

Under the revised regulations, a 10 percent rating is 
warranted for supraventricular arrhythmias manifested by 
permanent atrial fibrillation (lone atrial fibrillation) or 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.  A 30 percent rating is warranted 
for paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The relevant history has been set 
forth above.

The RO's October 1994 decision on appeal, which granted 
entitlement to service connection for dysrhythmia and 
assigned a 10 percent disability rating, was an initial 
rating award.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found. Fenderson v. West, 
12 Vet. App. 119 (1999). 

A review of the evidence discloses that the veteran's 
service-connected dysrhythmia with PVC's is manifested 
primarily by complaints of chest pain radiating into the left 
arm and palpitations.  She has occasional PVC's and complains 
of lightheadedness, dizziness; and shortness of breath.  She 
is not, however, being followed for such problems, nor does 
she take continuous medication to relieved her symptoms.  
Moreover, there is no evidence of paroxysmal tachycardia with 
severe frequent attacks or evidence of paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  Finally, there is no evidence that the veteran has 
sustained dysrhythmia.  In fact, the most recent VA examiner 
reviewed the claims file and found that the veteran had non-
sustained dysrhythmia.  Absent evidence of sustained 
dysrhythmia, the Board does not reach the question as to the 
number of METS associated with her service-connected 
cardiovascular disorder.  Indeed, the manifestations reported 
since service reflect no more than the criteria for a 10 
percent rating under the old or new regulations.  
Accordingly, there is no schedular basis for an increased 
rating at this time.
In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected dysrhythmia have been generally 
consistent since September 13, 1994, the date that service 
connection and the 10 percent rating became effective.  
Accordingly, there is no basis to invoke the principle of 
staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected dysrhythmia with PVC's.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  Rather, the record shows that the manifestations of 
the veteran's dysrhythmia with PVC's are those contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1) (2001). 




ORDER

Entitlement to a rating in excess of 10 percent for 
dysrhythmia with PVC's is denied.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

